Citation Nr: 0322937	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  99-23 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  

2.	Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, attorney


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
RO that denied an evaluation in excess of 30 percent for the 
veteran's PTSD and also denied entitlement to a total rating 
for compensation purposes based on individual 
unemployability.  This case was remanded by the Board for 
further development in January 2001.  


REMAND

In February 2003  the Board sought further development of 
this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2)) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Principi, 327 F.3d 
1339 (Fed. Cir. May 1, 2003).  The development has been 
completed.  However, in view of the Federal Circuit's 
opinion, the case must be remanded 

The Board's development yielded records relating to the award 
of Social Security disability benefits.  The veteran's most 
recent VA examination was in February 2002.  The examiner did 
not have access to the Social Security records.  

In view of the foregoing, this appeal is REMANDED for the 
following:

1.  The RO should ask the examiner who 
conducted the veteran's February 2002 
examination to review the claims folder, 
including the newly received Social 
Security records.  The examiner should 
comment as to whether these records 
change any of his answers regarding the 
portion of the veteran's disability 
attributable to the service connected 
PTSD, the severity of the PTSD, or its 
impact on the veteran's ability to 
maintain gainful employment.  If the 
examiner is unavailable, the RO should 
arrange for the veteran to receive a new 
examination in order to obtain opinions 
as to the current severity of the 
veteran's PTSD, its impact on his ability 
to maintain gainful employment, and what 
portion, if any of the current disability 
is attributable to the non-service-
connected head injury.

2.  The RO should then readjudicate the 
veteran's claims for an increased rating 
for PTSD and a total rating for 
compensation purposes based on individual 
unemployability in light of the evidence 
received since its supplemental statement 
of the case issued in November 2002.

3.  If the benefit sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Then, if otherwise in order, the case should be returned to 
the Board. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


